Citation Nr: 1011702	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to March 22, 2004, for 
the award of a 100 percent schedular disability evaluation 
for the Veteran's meningitis residuals and encephalopathy.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service from September 1970 to April 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Honolulu, Hawaii, Regional Office (RO) which denied an 
effective date prior to March 22, 2004, for the award of a 
100 percent schedular disability evaluation for the Veteran's 
meningitis residuals and encephalopathy.  In July 2009, the 
Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  In October 2009, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its October 2009 Remand, the Board stated that:

The United States Court of Appeals for 
Veterans Claims (Court) has held that 
there is no such freestanding claim as a 
"claim for an earlier effective date."  
The Court clarified that a claimant could 
however overcome the finality of a prior 
decision in an attempt to gain an earlier 
effective date by either requesting a 
revision of the decision based on clear 
and unmistakable error or a claim to 
reopen based upon new and material 
evidence.  Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006).  

In his September 2008 Appeal to the Board 
(VA Form 9), the Veteran advances that 
"based on evidence of record, I believe 
that there was a clear and unmistakable 
error made with regard to my claim."  
While the Veteran discusses both a 
September 1974 Board decision denying an 
evaluation in excess of 50 percent for 
his meningitis residuals and 
encephalopathy and an October 2004 RO 
rating decision assigning a 100 percent 
schedular evaluation for his meningitis 
residuals and encephalopathy effective as 
of March 22, 2004, it is unclear as to 
whether the Veteran is asserting that the 
Board decision, the RO decision, or both 
decisions were clearly and unmistakable 
erroneous.  In light of the Court's 
decision in Rudd and given his 
significant service-connected cognitive 
impairment, the Veteran should be asked 
to clarify his request for revision of a 
prior VA decision based upon clear and 
unmistakable error.  

In November 2009, the AMC sent a notice to the Veteran 
requesting the above described clarification.  In a December 
2009 memorandum entitled "Formal Finding on the 
Unavailability of Response to Initial Contact Suspense 
Expired," the AMC conveyed that a response to its November 
2009 clarification notice had not been received within a 30 
day period.  In a January 2010 written statement, the Veteran 
conveyed "I am puzzled - my Vet Rep filed the papers you 
sent for clarification."  

The Board observes that the cited response from the 
accredited representative is not of record.  Given the 
Veteran's severe cognitive impairment as is reflected by the 
current 100 percent schedular evaluation, the Board concludes 
that additional efforts should be undertaken to clarify his 
request for revision of a prior VA decision based upon clear 
and unmistakable error.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran's accredited 
representative and request that he 
specifically indicate whether the Veteran 
is requesting revision of the Board's 
September 1974 decision denying an 
evaluation in excess of 50 percent for 
his meningitis residuals and 
encephalopathy; the RO's October 2004 
rating decision assigning a 100 percent 
schedular evaluation for his meningitis 
residuals and encephalopathy effective as 
of March 22, 2004, or both decisions 
based on clear and unmistakable error.  

2.  Upon receipt of the accredited 
representative's response, then take 
appropriate action to readjudicate the 
Veteran's claim of entitlement to an 
effective date prior to March 22, 2004, 
for the award of a 100 percent schedular 
evaluation for his meningitis residuals 
and encephalopathy with express 
consideration of the Court's holding in 
Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

